Case 18-27255   Doc   Filed 11/08/19   Entered 11/08/19 14:35:20   Desc Main
                          Document     Page 1 of 6
Case 18-27255   Doc   Filed 11/08/19   Entered 11/08/19 14:35:20   Desc Main
                          Document     Page 2 of 6
Case 18-27255   Doc   Filed 11/08/19   Entered 11/08/19 14:35:20   Desc Main
                          Document     Page 3 of 6
Case 18-27255   Doc   Filed 11/08/19   Entered 11/08/19 14:35:20   Desc Main
                          Document     Page 4 of 6
Case 18-27255   Doc   Filed 11/08/19   Entered 11/08/19 14:35:20   Desc Main
                          Document     Page 5 of 6
   Case 18-27255        Doc     Filed 11/08/19    Entered 11/08/19 14:35:20        Desc Main
                                    Document      Page 6 of 6


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                           Case No. 18-27255

 Michael A Gonzalez                               Chapter 13

 Debtor.                                          Hon. Judge Donald R. Cassling

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of Mortgage
Payment Change upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on November
9, 2019, before the hour of 5:00 p.m.

          Anthony J Kudron, Debtor’s Counsel
          akudron@semradlaw.com

          Tom Vaughn, Trustee
          ecf@tvch13.net

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Michael A Gonzalez, Debtor
          14725 Keystone
          Midlothian, IL 60445


 Dated: November 9, 2019                          Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
